PP Ek :
at i Bae iV/ 7 f £

UNITED STATES DISTRICT COWRA. -7 anit: 13
WESTERN DISTRICT OF MISSOURI

@ Lew le mien qi
SuLY kK U.S. DIS”, . Sa
1! Ey MIG T 3b ate
¥ f PO be wd *

Yo My

  

 

 

 

Phat C. L) son Beeey )
Plaintiff / ) 3
Ves Case No. A/ AO-Cy- OA IC ; LIC
%  . 4
Uurtes farce L SERVICE )
Defendant )
)

APPLICATION FOR LEAVE TO FILE ACTION
WITHOUT PAYMENT OF FEES
WITH AFFIDAVIT OF FINANCIAL STATUS IN SUPPORT

I state that I am unable to pay the fees to file an action against the defendant(s) in this case and
that the actions of the defendant(s) have harmed me.
Attached is my Affidavit of Financial Status in support of my application to the court for

leave to file a civil action without payment of costs.

Plaintiff

WM api D C, —a,

Case 4:20-cv-00536-LMC Document1 Filed 07/07/20 Page 1 of1
